COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Willis and Elder
Argued at Richmond, Virginia


EVELYN CHRISTIAN BRYDON
                                          MEMORANDUM OPINION * BY
v.   Record No. 0808-97-2                  JUDGE LARRY G. ELDER
                                             NOVEMBER 4, 1997
ROBERT CARTER BRYDON


           FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                      James B. Wilkinson, Judge
            Maurice H. Bell, Jr., for appellant.

            Robert G. Cabell, Jr., for appellee.



         Evelyn Christian Brydon (wife) appeals an order of the

trial court terminating the monthly spousal support paid to her

by Robert Carter Brydon (husband) since their divorce.      She

contends (1) that the evidence was insufficient to support the

trial court's conclusion that she engaged in an incestuous

relationship with the parties' son during his teenage years, and

(2) that the trial court erred as a matter of law when it

terminated her spousal support.   For the reasons that follow, we

reverse.

     The evidence established that the parties were married in

1961 and divorced in 1969.   The parties had one child, a son, who

was six at the time of the divorce and thirty-four at the time of

the hearing on husband's petition to terminate spousal support.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
At the hearing, the parties' son testified that, beginning when

he was thirteen or fourteen, he began an incestuous relationship

with his mother.   Wife contends that Code § 20-109 precluded the

trial court from terminating spousal support because the parties

contractually agreed upon the amount of spousal support in a

settlement agreement that was approved and incorporated into

their final divorce decree.   We agree.

     The record indicates that, prior to their divorce, the

parties entered into an agreement that states that "[h]usband

agrees to pay to the wife the sum of Two Hundred Dollars

($200.00) per month alimony for the wife . . . ."    In their final

divorce decree, the trial court incorporated the parties'

agreement and ordered:
          in conformity with said agreement and with
          the consent of the parties, . . . that
          [husband] pay to [wife] the sum of $200.00
          alimony each month until such time as [wife]
          remarries, or the death of one or the other
          parties, or until the further order of this
          Court; . . . .


     We hold that the trial court erred when it terminated wife's

spousal support because it lacked the authority to do so.    Under

Code § 20-109, the trial court may modify or terminate a prior

award of spousal support upon the petition of either party, if

the court determines that there has been a material change in

circumstances that justifies the remedy sought.     See Hollowell v.

Hollowell, 6 Va. App. 417, 419, 369 S.E.2d 451, 452 (1988).
          However, where the parties contract or
          stipulate to the amount of spousal support
          and that agreement is filed without objection


                                -2-
          prior to the entry of the final divorce
          decree, "no decree or order directing the
          payment of support and maintenance for the
          spouse . . . shall be entered except in
          accordance with that stipulation or
          contract."


Pendleton v. Pendleton, 22 Va. App. 503, 506, 471 S.E.2d 783, 784

(1996) (quoting Code § 20-109) (emphasis in original).    In this

case, the parties agreed to an amount of spousal support that was

incorporated into their final divorce decree.    Thus, the trial

court was without authority to terminate spousal support except

as provided in their agreement.     See id., 22 Va. App. at 507, 471

S.E.2d at 784 (citing Parrillo v. Parrillo, 1 Va. App. 226, 228,

336 S.E.2d 23, 24 (1985)).   Because husband failed to establish

that wife had either re-married or died, the trial court was

powerless to terminate his support obligation.

     Assuming arguendo that the language in the final divorce

decree of "or until final order of this Court" gave the trial

court the authority to terminate wife's spousal support based on

a change in circumstances, its decision was still erroneous.

First, its conclusion that husband's "economic circumstances" had

changed was not supported by the evidence.    Although husband

testified that he had retired from one accounting firm and joined

another, he testified that his salary was "about the same" and

that he had additional retirement income of $1,500 per month.      In

addition, the discovery of an incestuous relationship between a

custodial parent and a child nearly twenty years after the fact

does not, under current law, provide a ground to terminate the


                                  -3-
non-custodial parent's obligation to pay spousal support.    While

we agree with the trial court that sexual relations between

parent and child are "egregious" and "reprehensible," it is not a

"'circumstance[]' which make[s] 'proper' . . . [the] cessation of

spousal support under Code § 20-109" because it does not "bear

upon the financial needs of the dependant spouse or the ability

of the supporting spouse to pay."    See Hollowell, 6 Va. App. at

419, 369 S.E.2d at 452 (stating that the General Assembly did not

intend for post-marital "misconduct or illicit cohabitation to

terminate spousal support").
     Because we hold that the trial court erred when it

terminated wife's alimony on the grounds asserted by husband, we

need not address the sufficiency of the evidence regarding the

alleged incestuous relationship.

     For the foregoing reasons, we reverse the trial court's

order terminating husband's obligation to pay spousal support.

                                                          Reversed.




                               -4-